

117 HR 3295 IH: Prohibiting TSP Investment in China Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3295IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Banks introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to prohibit sums in the Thrift Savings Fund from being invested in any security of an entity based in the People’s Republic of China, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Prohibiting TSP Investment in China Act.(b)FindingsCongress finds the following:(1)The Thrift Savings Fund invests more than $700,000,000,000 on behalf of plan participants. As the guardian of the retirement funds of approximately 6,000,000 Federal civilian and military plan participants, it is critical that sums in the Thrift Savings Fund are not invested in securities linked to the economy of the People’s Republic of China.(2)Companies headquartered in the People’s Republic of China have repeatedly committed corporate espionage, violated sanctions imposed by the United States, flouted international property laws, committed theft, and failed to comply with audit and regulatory standards designed to safeguard investors.(3)The Thrift Savings Plan is known for its low management fees and comprehensive array of investment strategies. The provisions of this Act, and the amendments made by this Act, will not increase fees imposed on participants of the Thrift Savings Plan.(4)The November 2017 selection of the MSCI ACWI Index by the Federal Retirement Thrift Investment Board, initially scheduled to be effective in 2020, would violate the terms of subsection (i) of section 8438 of title 5, United States Code, as added by section 2(a) of this Act.2.Prohibition on any TSP fund investing in entities based in the People’s Republic of China(a)In generalSection 8438 of title 5, United States Code, is amended by adding at the end the following:(i)Notwithstanding any other provision of this section, no fund established or overseen by the Board may include an investment in any security of— (1)an entity based in the People’s Republic of China; or(2)any subsidiary that is owned or operated by an entity described in paragraph (1)..(b)Divestiture of assetsNot later than 30 days after the date of enactment of this Act, the Federal Retirement Thrift Investment Board established under section 8472(a) of title 5, United States Code, shall—(1)review whether any sums in the Thrift Savings Fund are invested in violation of subsection (i) of section 8438 of that title, as added by subsection (a) of this section; (2)if any sums are invested in the manner described in paragraph (1), divest those sums in a manner that is consistent with the legal and fiduciary duties provided under chapter 84 of that title, or any other applicable provision of law; and (3)reinvest any sums divested under paragraph (2) in investments that do not violate subsection (i) of section 8438 of that title, as added by subsection (a) of this section.3.Prohibition on investment of TSP funds in entities based in the People’s Republic of China through the TSP mutual fund windowSection 8438(b)(5) of title 5, United States Code, is amended by adding at the end the following:(E)A mutual fund accessible through a mutual fund window authorized under this paragraph may not include an investment in any security of— (i)an entity based in the People’s Republic of China; or(ii)any subsidiary that is owned or operated by an entity described in clause (i)..